Title: From Louisa Catherine Johnson Adams to John Adams, 27 April 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John




My Dear John
Washington 27 April 1819


I yesterday received your highly complimentary Letter which of course gratified my affection very much. I will not say my vanity for I am by no means certain that your praise is merited; on the contrary I am almost always dissatisfied with my own Letters, which are always dictated by the impulse of the moment; very useless, and little or no attention paid either to language or style—In writing to you it has often been matter of reproach to myself, that particular want of attention to objects so essential, lest through me this indifference might produce the same effort upon you and serve as an apology for errors which admit of little excuse—My education is this respect was much neglected, and there are few persons of my sex who in these days do not possess an elegance and facility of writing far superior to anything I can boast—when you are a little older and have acquired a little more experience, you will be more aware of the little pretention I can claim to this species of accomplishment, and you will discover that the true charm of my Letters consist in their all breathing the strongest and purest maternal affection and an solicitude, for the happiness and welfare of my Children; on whose virtues and good conduct I found all the felicity of which you & I can be susceptible in this world.
Mr. Palfrey has not arrived and we are so dull even stupid here I know not what we shall do with him when he does come—Your father is more immersed in business than ever since the President and Secretaries left Washington and of course has little time to converse with any one and you know I am not very amiable with strangers—I will however do as well as I can. I think he is related to the Lee’s.
I am very happy to learn from Letters received yesterday that your grandfather is so well and hope everything goes on well at 1. Susan is not yet come to stay with me. She is very well Mr C. left her 1400 D. in Bank shares besides some other small property—Nothing to the Child—and T. sole Guardian—I expect she will come soon as she does not mean to return to Q. yet I hear.
I am very anxious about George Your father is quite pleased at his having learnt Spanish and I hope you will follow his example—As to Botta I do not know what to do he does not seem inclined to send it for fear it should be injured—I told you in my last to write me how your Brother is and beg to persuade him to give up his flute persuation will I am sure do much with him, and I know that you will have recourse to it in preference to any other method—What is the reason Charles has left off writing? and why do you say the lives of the Poet are too deep for you?—I am a little afraid this proceeds from a corruption of taste, in consequence of having spent too much time reading romances? is it not so? did not you find them dry and insipid? yet this is real life, and these are the scenes which a daily meet our eyes, and this is the sphere for which you must form yourself, in which you must play your part among your fellow creatures; and it is for this reason I am anxious that you should not live in an imaginary world, and dwell on visions of ideal bliss, which the events of common life must destroy, but in destroying which you will be made to suffer pangs of disappointment and disgust—and become soured and unfitted to enjoy the blessings bless which are ever in the power of a truly well organized mind.
Presentt me affectionately to your friends. We have never seen Md. Gould. Why did you say there was nothing to answer in my letter? Surely you will find something to answer in this to your affectionate Mother


L.C.A.




